Citation Nr: 0529834	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  04-31 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from on active duty from 
September 1942 to December 1945.  He died on June [redacted], 2002.  
The appellant is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 2003 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that a rating decision in August 2002 denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  The appellant did not 
initiate an appeal of that determination by filing a timely 
notice of disagreement and, consequently, that rating action 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.300, 20.302(a) (2004).

For good cause shown, namely the appellant's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).

FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
reopen her claim, explained to her who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the appeal decided herein.

2.  An unappealed RO decision in August 2002 denied 
entitlement to service connection for the cause of the 
veteran's death.

3.  Additional evidence received since August 2002 does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for the cause of the veteran's 
death and does not raise a reasonable possibility of 
substantiating the claim.

CONCLUSIONS OF LAW

1.  A rating decision in August 2002, which denied 
entitlement to service connection for the cause of the 
veteran's death, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since August 2002 is not new 
and material, and the claim for service connection for the 
cause of the veteran's death is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  

A VCAA notice letter furnished by the RO to the appellant in 
July 2002, prior to the initial adjudication of her claim of 
entitlement to service connection for the cause of the 
veteran's death by the August 2002 rating decision, informed 
her of the evidence needed to substantiate her claim, of the 
evidence which VA had obtained and would attempt to obtain, 
and of the evidence which she was expected to submit in 
support of her claim.  With regard to her attempt in February 
2004 to reopen her claim for service connection for the cause 
of the veteran's death, a VCAA notice letter furnished by the 
RO to her in June 2004 informed her of the evidence which 
would be needed to reopen the claim, of the evidence which VA 
had obtained, and of the nature of the evidence (that is, 
additional evidence which is new and material) which was 
required by law and regulation to reopen her claim.  The RO's 
June 2004 letter also advised the appellant to submit to VA 
any evidence in her possession which pertained to her claim 
for service connection for the cause of the veteran's death.  
In connection with the instant appeal, the RO thus provided 
the appellant with the four elements of notice listed in 
Pelegrini II.  In light of the fact that the appellant was 
informed of the evidence needed to substantiate a claim for 
service connection for the cause of a veteran's death prior 
to the adjudication of her claim on the merits, the Board 
finds that the timing of the VCAA notice provided to her 
after she attempted to reopen her claim did not affect the 
essential fairness of the adjudication of that issue and was 
in no way prejudicial to her.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005).  For these reasons, the Board 
finds that VA has fulfilled the duty to notify pursuant to 
the VCAA and its implementing regulations. 

VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  VA obtained the records of 
the veteran's final VA hospitalization.  The veteran's 
service medical records and post-service medical and lay 
evidence which was of record at the time of the veteran's 
death, as well as all the records of all prior adjudicative 
actions, were contained in the veteran's claims file.  The 
appellant has not identified any existing additional evidence 
which might be relevant to the current appeal.  Therefore, 
the Board finds that further assistance is not required and 
the case is ready for appellate review. 

II. Legal Criteria 

A. Service Connection For Cause Of Death

Service connection may be granted for the cause of a 
veteran's death if a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).  

B. Reopening A Claim Which Was The Subject Of A Prior Final 
Disallowance

Except as provided in § 5108, when a claim is disallowed by 
an agency of original jurisdiction, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. § 7105 
(West 2002).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

When a claimant seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist has been 
met.




III. Factual Background and Analysis

The evidence of record at the time of the prior final denial 
of service connection for the cause of the veteran's death 
included his service medical records, post-service medical 
records, records of adjudicative actions taken during the 
veteran's lifetime, records of his final VA hospitalization 
in June 2002, and his death certificate.  

The evidence at that time showed that the veteran's only 
service connected disability was malaria, evaluated as non-
compensably (zero percent) disabling and that a claim by the 
veteran for service connection for urethral colic was the 
subject of a prior final RO disallowance in August 1947 on 
the basis that, although such condition had been treated 
while the veteran was serving on active duty, no residual 
disability at service separation or thereafter had been 
shown.  The records of the veteran's final VA hospitalization 
showed that he died two days after the appellant requested 
that antibiotic therapy for sepsis be discontinued and that 
only comfort measures be provided to the veteran by hospital 
staff.  The veteran's death certificate listed his immediate 
cause of deaths as "pseudomonas urosepsis."  The Board 
notes that "urosepsis" means septic poisoning from the 
absorption and decomposition of urinary substances in the 
tissues and that "pseudomonas" refers to microorganisms, 
some of which are pathogenic.  See Dorland's Illustrated 
Medical Dictionary 1087, 1429 (26th ed., 1985).  A urinary 
tract infection was listed on the death certificate as a 
condition which gave rise to the veteran's immediate cause of 
death. 

The basis of the RO's August 2002 denial of service 
connection for the cause of the veteran's death was that 
there was no competent evidence linking his immediate cause 
of death (sepsis) to his service connected disability of 
malaria or to any other incident of or manifestation during 
his active service.  

The additional evidence received since August 2002 consists 
of duplicate copies of some of the veteran's service medical 
records and a statement by the appellant in conjunction with 
her substantive appeal received in August 2004 that one of 
the veteran's private treating physicians had stated to him 
that his post-service urinary and kidney conditions were 
likely related to his episode of malaria in service.  
However, the appellant stated that the physician in question 
is deceased and his records of treatment of the veteran are 
not available.  

The duplicate copies of service medical records are not new, 
as the veteran's service medical records were contained in 
his claims file at the time of the August 2002 rating 
decision and, indeed, since they were received by VA in 1945.

The appellant's August 2004 statement is new but it is not 
material.  The only probative evidence on the issue of 
whether the veteran's death should be found to be service 
connected and the only evidence which would be  "material" 
under 38 C.F.R. § 3.156(a), the Board finds, would be 
competent medical evidence relating the veteran's fatal 
sepsis to his active service or to a service connected 
disability.  Competent medical evidence means evidence 
provided by a person who is qualified by education, training, 
or experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).  The appellant 
has not submitted any such competent medical evidence, nor 
has she identified any existing competent medical evidence 
pertaining to the issue currently on appeal.  The Court has 
held that a lay person's account of what a physician 
purportedly said is too inherently unreliable to constitute 
medical evidence, see Robinette v. Brown, 8 Vet. App. 69, 77 
(1995), and so the appellant's August 2004 statement as to 
what a doctor purportedly told the veteran is not competent 
medical evidence and, for that reason, is lacking in 
probative value and not material.

Because the additional received since the prior final 
disallowance of the claim is not new and material, the Board  
concludes that there is no basis in law or fact at this time 
to reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  See 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).  

ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death, the appeal is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


